Citation Nr: 1213127	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in part, confirmed and continued the previously denied claim of entitlement to service connection for PTSD.

The Veteran testified at a Board hearing before the undersigned in September 2011; a transcript of this hearing is of record. 

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for PTSD in a final decision, in light of Clemons, and based on the medical evidence of record which includes diagnoses of PTSD,depression and personality disorder, the Board has recharacterized the Veteran's reopened claim as one for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder. 

Additionally, the Board notes that in the December 2007 rating decision, the RO reopened the issue of service connection for PTSD and denied the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the two matters set forth on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 2002 rating decision, the RO denied entitlement to service connection for PTSD.

2.  The evidence received since the July 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for PTSD; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.



Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for PTSD in July 2002 on the basis that there was no evidence of a diagnosis of PTSD related to a verifiable in-service stressful event.

The Veteran did not appeal the July 2002 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in November 2006.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's July 2002 denial of service connection for PTSD on the basis that there was no evidence of a diagnosis of PTSD related to a verifiable in-service stressful event.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Board notes that since the July 2002 rating decision, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

Evidence received since the July 2002 rating decision includes the Veteran's September 2011 hearing testimony in which he claimed that while aboard the U.S.S. Kitty Hawk, the ship was fired upon repeatedly which included attacks by kamikaze pilots.  Additionally, the Veteran reported that he was subjected to racial based attacks by fellow soldiers and was ordered to the flight decks during the enemy attacks because of his race.

The Board notes that if the Veteran was stationed with a unit that came under enemy attack, this would strongly suggest that he was, in fact, exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subject to rocket attacks during time veteran was stationed at base).

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the July 2002 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of credible supporting evidence that the claimed in- service stressor actually occurred.

The Veteran asserts that he was stationed on the U.S.S. Kitty Hawk when it came under enemy attack, which would strongly suggest that he was, in fact, exposed to such attacks.  As noted, under the new standard for PTSD claims, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor which relates to the Veteran's fear of hostile military or terrorist activity.  

As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim on appeal. 

The Veteran contends that he has PTSD that is the result of his service aboard the U.S.S. Kitty Hawk during the Vietnam War.  The Veteran alleges both combat and non-combat related stressors.

Specifically, as noted above, the Veteran contends that while aboard the U.S.S. Kitty Hawk, the ship was fired upon repeatedly which included attacks by kamikaze pilots.  He also claims that he was subjected to racial attacks aboard the U.S.S. Kitty Hawk as he was also placed in charge of the minority board regarding race relations on the ship.  The Veteran also reported that he knew of two fellow soldiers who died of a heroin overdose and another soldier who committed suicide.

In the July 2002 decision, the RO denied service connection for PTSD on the basis of no verified stressor.  Since, that decision, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Given that the claimed stressor of his being aboard a ship while fired upon by the enemy, this stressor is related to a fear of hostile or terrorist activity and those liberalizing regulations appear to apply in this case.  

However, these regulations would not apply to the Veteran's non-combat claimed stressors of being the victim of racial attacks and suffering PTSD as a result of knowing two soldiers who died of a heroin overdose and another soldier who committed suicide.

In a July 2009 letter, the RO stated that, due to insufficient stressor information regarding the Veteran's description of stressor events, they did not contact the U.S. Army and Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Unit Records Research (CURR)). 

However, as noted above, at his September 2011 hearing, the Veteran testified that the U.S.S. Kitty Hawk came under attack while he was aboard.  The available records demonstrate the Veteran was stationed aboard the U.S.S. Kitty Hawk during his time in the service.

The record does not indicate that an attempt was made to corroborate the Veteran's alleged stressor by contacting JSRRC after the Veteran's September 2011 testimony was provided.

The Board finds that the Veteran has submitted enough information, as required by M21-1MR, Part IV, subpart ii, I.D.15.c, to conduct a records search with the JSRRC for corroboration of the Veteran's reported stressor, to include the pertinent ship histories.  Based on the above, the instant matter must be remanded for stressor verification development as the Board finds that further action in this regard is warranted as it is also possible that unit records such as histories or lessons learned could provide evidence of incoming fire aboard the U.S.S. Kitty Hawk.  The Veteran's presence aboard the ship at the time such attacks occurred would corroborate his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Additionally, in multiple treatment notes and an August 2011 letter, a psychiatry resident at the VA Medical Center has diagnosed the Veteran with PTSD.  Specifically, in the August 2011 letter, the psychiatry resident noted that the Veteran had PTSD and had "witnessed life-threatening combat related events through his experiences in Vietnam".  In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of Appeals for Veteran Claims (Court) noted that a diagnosis of PTSD is presumably in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  

However, while the psychiatrist has noted that the Veteran had PTSD and had "witnessed life-threatening combat related events through his experiences in Vietnam", he has not specifically related the Veteran's PTSD to his claimed combat related stressor involving the incoming fire aboard the U.S.S. Kitty Hawk.  Thus, it does not appear that this VA psychiatrist necessarily relied upon these specific claimed stressors in diagnosing and treating the Veteran for PTSD and indicating that it was "combat related".  The Board finds that a VA compensation examination and opinion are needed to determine whether the stressors mentioned are adequate to support this PTSD diagnosis and its relationship to the claimed stressors.  

Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should review the file and prepare a summary of the claimed stressors.  The RO should obtain additional information from the Veteran regarding the claimed stressors, if deemed necessary.  This summary, a copy of the Veteran's DD 214 and all associated service documents should be sent to the JSRRC, or any other appropriate agency for verification of the alleged stressful events in service.  The JSRRC should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  At a minimum organizational histories of the U.S.S. Kitty Hawk from September 1970 to June 1972 should be obtained in an effort to verify the claimed stressors.  If such histories verify the occurrence of any of the in-service stressful events, including a combat related incident where the U.S.S. Kitty Hawk took incoming enemy fire, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.

3.  Following the foregoing attempts at verification of the reported stressors, the Veteran should then be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present psychiatric disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and the in-service stressors reported by the Veteran.  
A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

The examiner should also provide an opinion with respect to each currently present psychiatric disorder, other than PTSD, (e.g., a depressive disorder) as to whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

4.  Then re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


